DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.  This final office action is in response to the communication received on 27 January 2022.  Amendments to claims 7 and 18 are acknowledged and have been carefully considered.  Claims 1-6 are cancelled.  Claims 7-26 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
A method for distributing customized offers, wherein the method comprises:
generating, via a server of a system, a map comprising offer distribution histories and a plurality of users receiving one or more associated offers, wherein the plurality of users are connected within the map according to a tracked social networking influence; 
selecting, via a server, a first user of the plurality of users according to a purchasing history of the first user, a location of the first user, and a social networking popularity of the first user; 
sending, via a server, an invitation to the first user to develop a first offer for a second user; 
	updating a first user profile, stored in a non-transitory memory storage device, by adding:
a connection between the first user and another user of the plurality of users, 
a history of offers distributed to the first user, and 
a record of interactions of the first user with the system;
presenting a graphical user interface that is configured to enable the first user to develop the first offer according to a selection of the second user, information about the second user, offer parameters based on information about the first user, and a message created by the first user; 
distributing the first offer to the second user; 
tracking, via the server, the system, and the non-transitory memory storage device, a social networking influence of the first user according to an action of the second user with respect to the first offer; and 
distributing a second offer to the first user according to the action of the second user with respect to the first offer.
	
Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 7-17 is/are drawn to methods (i.e., a process), and claims 18-26 is/are drawn to a storage medium (i.e., a machine/manufacture).  As such, claims 7-26 is/are drawn to one of the statutory categories of invention.

Independent claim 18 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of: generating a map comprising offer distribution histories and a plurality of users receiving one or more associated offers, wherein the plurality of users are connected within the map according to a tracked social networking influence; selecting a first user of the plurality of users according to a purchasing history of the first user, a location of the first user, and a social networking popularity of the first user; sending an invitation to the first user to develop a first offer for a second user; updating a first user profile by adding: a connection between the first user and another user of the plurality of users, a history of offers distributed to the first user, and a record of interactions of the first user with the system; presenting a graphical user interface that is configured to enable the first user to develop the first offer according to a selection of the second user, information about the second user, offer parameters based on information about the first user, and a message created by the first user; distributing the first offer to the second user; tracking a social networking influence of the first user according to an action of the second user with respect to the first offer; and distributing a second offer to the first user according to the action of the second user with respect to the first offer 
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite/imply one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s published written description paragraph [16] recites “the processing device 20 illustrated in FIG. 1 may be embodied in any device having the ability to execute instructions such as, by way of example, a personal computer, mainframe computer, personal-digital assistant ("PDA"), cellular telephone,” written description paragraph [17] recites “the processing device 20 preferably includes a processing unit 22 and a system memory 24 which may be linked via a bus 26. Without limitation, the bus 26 may be a memory bus, a peripheral bus, and/or a local bus using any of a variety of bus architectures,” written description paragraph [19] recites “Input devices may be connected to the processor 22 using interfaces such as, for example, a parallel port, game port, firewire, or a universal serial bus (USB). To view information from the processing device 20, a monitor 60 or other type of display device may also be connected to the bus 26 via an interface, such as a video adapter 62. In addition to the monitor 60, the processing device 20 may also include other peripheral output devices, not shown, such as speakers and printers,” written description paragraph [20] recites, “As noted, the processing device 20 may also utilize logical connections to one or more remote processing devices, such as the organization system server 68 having associated data repository 68A. In this regard, while the organization system server 68 has been illustrated in the exemplary form of a computer, it will be appreciated that the organization system server 68 may, like processing device 20, be any type of device having processing capabilities.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 8-17 and 19-26 are directed to the judicial exception as explained above for Claims 1 and 18, and are further directed to limitations directed to selecting and accessing data with respect to first and second users, and parameters with respect to the distribution of offers to users.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 8-17 and 19-26 do not add more to the abstract idea of independent Claims 1 and 17 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7-11, 13-21, and 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins et al. (20090138348) in view of Hu et al. (20130179268) and Klinger et al. (20120116897).

Claims 7 and 18:	Higgins discloses a method and computer readable medium for distributing customized offers ([200-202]), comprising: 
	generating a map comprising offer distribution histories and a plurality of users receiving one or more associated offers ([84 “transaction logs that indicate when a commercial incentive has been redeemed,” 93 “Distribution manager 206 is also configured to track commercial incentives after they have been distributed from CI engine 102 to a consumer system/device. In one embodiment, such tracking is facilitated by assigning each commercial incentive a unique CI identifier (ID) upon distribution to a consumer, and mapping the unique CI ID to a unique consumer system/device. Distribution manager 206 is further configured to use such tracking functionality to update distributed commercial incentives that have been augmented by an advertiser via CI manager,” 146 “redistribution of a commercial incentive may occur from first consumer 1302 to any or all of the consumers within social network 1306, even when the connection with first consumer 1302 is indirect. Stated another way, second consumer 1304 may be any of the consumers within social network 1306, regardless of the degree of separation from first consumer,”]), wherein the plurality of users are connected within the map according to a tracked social networking influence ([93, 95, 96 “match commercial incentives to consumers by comparing targeting data and/or other information associated with the commercial incentives to user data associated with the consumers, wherein the user data may include spatial, temporal, social and/or topical data,” 60]); 
selecting a first user of the plurality of users according to a purchasing history of the first user ([66]), a location of the first user ([58]), and a social networking popularity of the first user (i.e., weighted profile/activity connections) ([107 “distribution within and among social networks can be limited or weighted by other factors, such as but not limited to interest, activity, intimacy, proximity, relatedness and willingness to share,” 56 “User data database 212 is configured to store data associated with particular consumers that is used by Cl engine 102 to perform targeted distribution of commercial incentives,” 57 “...data 302, temporal data 304, social data 306 and topical data,”]); 
sending an invitation to the first user to develop a first offer for a second user ([178 “interface 1902 may be further configured to allow a consumer to indicate whether or not he/she wishes to participate in the redistribution of commercial incentives, to specify preferences pertaining to both the sending and receiving of redistributed commercial incentives,” 187]); 
distributing the first offer to the second user ([154 “redistribution of a commercial incentive will only occur responsive to a user command entered via a user interface associated with local CI manager 1014. However, in an alternate implementation, redistribution may occur automatically from one consumer device to another based on temporal and/or social network connections,” 187]); 
tracking a social networking influence of the first user according to an action of the second user with respect to the first offer ([195, 196 “users are incentivized to use the commercial incentive engine and CI distribution network by running a contest that rewards consumers for various achievements such as most coupons used, most coupons redistributed, most active on the network,”]); and 
distributing a second offer to the first user according to the action of the second user with respect to the first offer ([196 “users are incentivized to use the commercial incentive engine and CI distribution network by running a contest that rewards consumers for various achievements such as most coupons used, most coupons redistributed, most active on the network,” 197, 198 “consumers are tiered according to network participation a tier-based value multiplier is assigned for any commercial incentive that a consumer redeems. For example, all base consumers might have a multiplier of 1.0 so that their commercial incentives all had face value, while more experienced and/or active consumers could advance with an individual multiplier applied to all their commercial incentives, such as 1.50 times the commercial incentive value,” 146-149, Fig. 13]). 
Higgins does not explicitly disclose, however Hu discloses:
updating a first user profile ([44, 45 “any action that a particular user takes using the social networking system 100 is associated with the user's profile 175, through information maintained in a database or other data repository,”]), stored in a non-transitory memory storage device, by adding:
a connection between the first user and another user of the plurality of users ([36 “social networking system 100 offers its users the ability to communicate and interact with other users of the social networking system,” 37, 45-47]), 
a history of offers distributed to the first user ([48 “instance of a deal may be created for each user that performs certain actions associated with the deal,” 49 “deal object 180 may store information describing a source of the deal, for example, whether the deal was imported from an external system, or the deal was added to the social networking system 100 by the deal provider 120, or if the deal was initiated by a user of the social networking system,” 52 “event store 260 stores information describing events associated with the social networking system,” 69, 70]), and 
a record of interactions of the first user with the system ([41 “social networking system 100 may update the provider system 120 with information describing a transaction made by a user,” 55, 57-59]).
Therefore it would be obvious for Higgins to updating a first user profile by adding: a connection between the first user and another user of the plurality of users, a history of offers distributed to the first user, and a record of interactions of the first user with the system as per the steps of Hu in order to enable social network members and participants to more directly participate the sharing and distribution of offers to other social network participants and thereby increase user engagements with referred advertisements and offers and potentially increase purchase activities.
Higgins does not explicitly disclose, however Klinger discloses:
presenting a graphical user interface that is configured to enable the first user to develop the first offer according to a selection of the second user, information about the second user, offer parameters based on information about the first user, and a message created by the first user ([86 “user can publish her interactive advertisement to her social network home page…second option, users are presented with the ability to publish an online, interactive, commerce-enabled advertisement to other social networks, blogs, or similar online locations…third option is presented to users, according to the embodiment. Users may use advertising network selection tool 1930 to select an advertising network, and then click on Publish Button 1931 to publish an interactive, commerce-enabled advertisement to an advertising network,” 82-84, 86, 50 “of "friends and family" who subscribe to a value-added mobile phone service that allows users to create and post content that can be viewed on mobile phone service that allows users to create and post content that can be viewed on mobile phones,” 91 “place a copy of the provided link text in the browsing user's clipboard (a standard feature of all end user operating systems), where it is available for pasting into emails or other applications or content locations, including blogs and other online content locations,” Figs. 21-23]).
Therefore it would be obvious for Higgins to present a graphical user interface that is configured to enable the first user to develop the first offer according to a selection of the second user, information about the second user, offer parameters based on information about the first user, and a message created by the first user as per the steps of Klinger in order to enable social network members and participants to more directly participate the sharing and distribution of offers to other social network participants and thereby increase user engagements with referred advertisements and offers and potentially increase purchase activities.

Claims 8 and 19:	Higgins in view of Hu and Klinger discloses the method and storage medium as for Claims 7 and 18 above, and Higgins further discloses wherein the selection of the first user is based on locations of social network connections of the first user ([12, 68 “information may thus include information relating to deduced locations and/or deduced activities of the user. For example, the deduced information may comprise one or more of a primary user location, secondary user location, past locations, present location, and predicted future location information,”]).  

Claims 9 and 20:	Higgins in view of Hu and Klinger discloses the method and storage medium as for Claims 7 and 18 above, and Higgins further discloses wherein the selection of the first user is based on a member profile of the first user and public information about the first user (i.e., demographic, residence location) ([68-70, 81, 107]). 

Claim 10:	Higgins in view of Hu and Klinger discloses the method as for Claim 7 above, and Higgins further discloses wherein the graphical user interface is presented on a mobile device of the first user ([134 “First and second consumer devices 1002 and 1004 may each comprise any type of processor-based user device, including but not limited to a laptop computer, cellular phone, personal digital assistant, portable media player,” 135, 136]).

Claims 11 and 21:	Higgins in view of Hu and Klinger discloses the method and storage medium as for Claims 7 and 18 above, and Higgins further discloses wherein the method comprises selecting the second user based on an IP address of the first user ([57, 58 “IP address data and data from other network access points,”]).  

Claims 13 and 23:	Higgins in view of Hu and Klinger discloses the method and storage medium as for Claims 7 and 18 above, and Higgins further discloses wherein the method comprises accessing the first offer by the second user by creating a profile in a database of the system ([56-68]).  

Claims 14 and 24:	Higgins in view of Hu and Klinger discloses the method and storage medium as for Claims 7 and 18 above, and Higgins further discloses wherein the method comprises accessing the first offer by the second user by making a post on a social networking site ([12, 13, 38 “first and second consumers are connected via a social network associated with the first consumer,” 62 “interaction data include interpersonal communication data, media data, transaction data and system/device interaction data,” 63, Fig. 13]).  

Claims 15 and 25:	Higgins in view of Hu and Klinger discloses the method and storage medium as for Claims 7 and 18 above, and Higgins further discloses wherein the method comprises associating, with the first user, a number of times that the second user interacted with the system ([63 “temporal data to deduce information regarding frequency of communications, including concentrated communication patterns, which may indicate user activity information,” 66, 67]).

Claim 16:	Higgins in view of Hu and Klinger discloses the method as for Claim 7 above, and Higgins further discloses wherein distributing the first offer comprises distributing from a mobile device of the first user ([134 “First and second consumer devices 1002 and 1004 may each comprise any type of processor-based user device, including but not limited to a laptop computer, cellular phone, personal digital assistant, portable media player,” 135, 136]).  

Claims 17 and 26:	Higgins in view of Hu and Klinger discloses the method as for Claim 7 above, and Higgins further discloses wherein the first offer is based on the frequency of interaction of the first user with the system and a number of social network contacts of the first user ([62, 63 “interpersonal communication data may be correlated with, for example, temporal data to deduce information regarding frequency of communications, including concentrated communication patterns, which may indicate user activity information,” 66, 67, 69, 81, 82, 107 “distribution within and among social networks can be limited or weighted by other factors, such as but not limited to interest, activity, intimacy, proximity, relatedness and willingness to share,”]).  

	Claims 12 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins et al. (20090138348) in view of Hu et al. (20130179268) and Klinger et al. (20120116897) as applied to Claims 7 and 18 above, and in further view of Neystadt et al. (20120158476).

Claims 12 and 22:	Higgins in view of Hu and Klinger discloses the method as for Claim 7 above, and Higgins does not explicitly disclose, however Neystadt discloses wherein the method comprises accessing the first offer at a retail kiosk by the second user ([59]).  
	Therefore it would be obvious for Higgins to access the first offer at a retail kiosk by the second user as per the steps of Neystadt in order to enable social network members and participants to more directly participate the sharing and distribution of offers to other social network participants and thereby increase user engagements with referred advertisements and offers and potentially increase purchase activities.

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 27 January 2022 with respect to the rejection of claims 7-21 have been carefully considered and the Examiner’s response is noted below.
Double Patenting
	Applicants filing of a Terminal Disclaimer referencing previously issued patent 10,719,840 is acknowledged and therefore the nonstatutory Double Patenting rejection is withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, see Remarks/Amendments, filed 27 January 2022, with respect to the rejection of claims 7-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  The rejection of claims 7-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn. 
Claim Rejections - 35 USC § 101
Applicant's arguments and amendments filed 27 January 2022 have been fully considered but they are not persuasive. 
Applicants assert that the amendments filed with this response overcome the previously made rejection of all pending claims under 35 USC 101 without offering any specific arguments.  The Examiner has evaluated the amendments in the context of the written description and in accordance with the 2019 PEG and has determined that the amendments to the claims are not sufficient to overcome the currently in place rejection of all pending claims under 35 USC 101.  Examiner also notes that the written description has been reviewed in an effort to identify practical applications or improvements to computing systems which may result in the instant invention overcoming the currently in place rejection under 35 USC 101 and such subject matter has not been identified.
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 27 January 2022, with respect to the rejection(s) of claim(s) 7-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to references Higgins in view of Klinger and Neystadt and in further view of newly cited to reference Hu.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Please see attached References Cited form 892
	See Mirchandani et al. (8355955 and 20150242893) for disclosures related to enabling users of social networking systems to distribute personalized messages about products to other users
	See Reis et al. (20100217670) for disclosures related to rebroadcasting a first content item from a first user to a second user.  See at least paras. [29]-[41].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682